Exhibit 10.3

EXECUTION VERSION

AMENDMENT NO. 6 TO AMENDED & RESTATED LOAN AGREEMENT G&I

THIS AMENDMENT NO. 6 TO AMENDED & RESTATED LOAN AGREEMENT (G&I) (this “Sixth
Amendment”), dated as of June 8, 2017, is by and among (i) HASI CF I Borrower
LLC, a Delaware limited liability company (“Borrower HASI”), HAT CF I Borrower
LLC, a Delaware limited liability company (“Borrower HAT I”) and HAT CF II
Borrower LLC, a Delaware limited liability company (“Borrower HAT II”, and
together with Borrower HASI and Borrower HAT I, the “Borrowers”), (ii) Bank of
America, N.A., in its capacity as lender under the A&R Loan Agreement (as
defined below) (in such capacity, the “Lender”), (iii) Bank of America, N.A., in
its capacity as administrative agent under the A&R Loan Agreement (in such
capacity, the “Administrative Agent”) and (iv) for purposes of Sections 3 and 4
only, Bank of America, N.A., in its capacity as administrative agent under the
Other Loan Agreement (in such capacity, the “Other Administrative Agent”).

WHEREAS, the Borrowers, the Lender, and the Administrative Agent are parties to
an Amended & Restated Loan Agreement (G&I) dated as of August 12, 2014 (as
amended, amended and restated, or otherwise modified from time to time, the “A&R
Loan Agreement”);

WHEREAS, the Administrative Agent and the Other Administrative Agent, together
with the Grantors, the PF Collateral Agent and the G&I Collateral Agent (as such
parties are defined in the A&R Intercreditor Agreement), are parties to an
Intercreditor Agreement dated as of August 12, 2014 (as amended, amended and
restated, or otherwise modified from time to time, the “A&R Intercreditor
Agreement”);

WHEREAS, (a) the Borrowers, the Lender, and the Administrative Agent have agreed
to amend certain provisions of the A&R Loan Agreement as more specifically set
forth herein and (b) the Other Administrative Agent has agreed to consent to
such amendments as more specifically set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree as follows:

SECTION 1. Definitions.

Capitalized terms used in this Sixth Amendment but not defined herein shall have
the meanings ascribed thereto in the A&R Loan Agreement.

SECTION 2. Required Lender.

The Lender holds 100% of the Outstanding Amount and the aggregate unused
Commitments under the A&R Loan Agreement and thus constitutes the Required
Lender for purposes of the A&R Loan Agreement and this Sixth Amendment.

 

Project Moon (G&I)

Amendment No. 6 to A&R Loan Agreement

 



--------------------------------------------------------------------------------

SECTION 3. A&R Loan Agreement Amendment.

In accordance with Section 15.1.1 of the A&R Loan Agreement and, with respect to
the Administrative Agent and the Other Administrative Agent, Section 3.4(c)(i)
of the A&R Intercreditor Agreement, and in each case subject to the terms set
forth herein, as of the date hereof, the Required Lender, the Administrative
Agent, the Other Administrative Agent and each Borrower hereby agree to amend
the A&R Loan Agreement as follows:

 

  i. Section 2.6 of the A&R Loan Agreement is amended by deletion of clause
(b) in its entirety and replacement with the following:

“(b) the date on which the aggregate principal amount of all Advances made under
the Loan Facility since July 19, 2013 (without regard to any prepayment or
repayments hereunder), is equal to or greater than $500,000,000 (the “Maximum
Advance Limitation”), and”.

 

  ii.

SECTION 4. Sixth Amendment as Loan Document; Representations.

 

  i. For the avoidance of doubt, the parties hereto agree that this Sixth
Amendment shall be deemed to be a Loan Document under the A&R Loan Agreement.

 

  ii. The parties hereto agree that the total aggregate amount of all Advances
made under the Loan Facility (without regard to any prepayment or repayments
thereunder) as of the date of this Sixth Amendment is $349,100,000.000.

 

  iii. Each Borrower represents and warrants, as to itself and each Related
Borrower Party, to each Agent and the Lender, as of the date hereof, that the
following statements are true and correct:

 

  a. The execution, delivery and performance by such Borrower of this Sixth
Amendment, and the consummation of the transactions contemplated hereby do not
and will not (i) violate in any material respect (A) any provision of any
Applicable Law with respect to such Related Borrower Party, (B) any of the
Organizational Documents of any Related Borrower Party, or (C) any order,
judgment or decree of any court or other agency of government binding on any
Related Borrower Party; (ii) conflict with, result in a breach of or constitute
(immediately or upon the giving of notice) a default in any material respect
under any Contractual Obligation of any Related Borrower Party; (iii) result in
or require the creation or imposition of any material Lien upon any of the
properties or assets of any Related Borrower Party (other than any Liens
permitted by or created under any of the Loan Documents in favor of Collateral
Agent, on behalf of the Secured Parties); or (iv) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of any Related Borrower Party;

 

  b. Such Borrower is duly authorized to execute, deliver and perform its
obligations under this Sixth Amendment. The execution, delivery and performance
of this Sixth Amendment has been duly authorized by all necessary corporate,
limited liability company or partnerships, as applicable, action on the part of
such Borrower; and

 

Project Moon (G&I)

Amendment No. 6 to A&R Loan Agreement

 

2



--------------------------------------------------------------------------------

  c. This Sixth Amendment is a legal, valid and binding obligation of such
Borrower, enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally.

 

  iv. For purposes of determining withholding Taxes imposed under the Foreign
Account Tax Compliance Act (FATCA), from and after the effective date of this
Sixth Amendment, each Borrower and each Agent shall treat (and the Lender hereby
authorizes the Agents to treat) the A&R Loan Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

SECTION 5. Effect of Sixth Amendment.

The amendment set forth herein is limited as written, is effective only in the
specific instance and for the specific purpose for which given, and shall not be
deemed to be a waiver of or consent to, or modification of in any respect, any
other term or condition in the A&R Loan Agreement or any of the documents
referred to herein or therein. The terms and provisions set forth in each Loan
Document are hereby ratified and confirmed by each Borrower in all respects.
Each Borrower acknowledges and agrees that the execution, delivery and
performance of this Sixth Amendment by the Administrative Agent and of the
Lender does not and shall not create (nor shall Borrowers or any Related
Borrower Subsidiary rely upon the existence of or claim or assert that there
exists) any obligation of the Lender and the Administrative Agent to consider or
agree to any amendment of or waiver or consent with respect to any of the Loan
Documents, or any other instrument or agreement to which the Administrative
Agent or the Lender is a party (collectively an “Amendment or Consent”), and in
the event that the Administrative Agent or the Lender subsequently agrees to
consider any requested Amendment or Consent, neither the existence of this Sixth
Amendment, nor any other conduct of the Administrative Agent or the Lender
related hereto, shall be of any force or effect on the Administrative Agent’s or
the Lender’s consideration or decision with respect to any such requested
Amendment or Consent, and the Administrative Agent and the Lender shall not have
any obligation whatsoever to consider or agree to any such Amendment or Consent.

SECTION 6. Governing Law.

This Sixth Amendment shall be governed by the laws of the State of New York.

SECTION 7. Severability.

Wherever possible, each provision of this Sixth Amendment shall be interpreted
in such manner as to be valid under Applicable Law. If any provision is found to
be invalid under Applicable Law, it shall be ineffective only to the extent of
such invalidity and the remaining provisions of this Sixth Amendment shall
remain in full force and effect.

 

Project Moon (G&I)

Amendment No. 6 to A&R Loan Agreement

 

3



--------------------------------------------------------------------------------

SECTION 8. Counterparts; Electronic Signatures.

This Sixth Amendment may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of a signature page of this Sixth Amendment by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart thereof.

SECTION 9. Amendment Fee.

In accordance with Sections 3.2.4 and 15.1.4 of the A&R Loan Agreement, as a
condition precedent to the execution and delivery by the Administrative Agent
and Lenders of this Sixth Amendment, the Borrowers shall pay or cause to be paid
to the Administrative Agent, a fee in the amount of $25,000.

[Signatures Appear on Next Pages]

 

Project Moon (G&I)

Amendment No. 6 to A&R Loan Agreement

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
executed and delivered by their respective officers or representatives hereunto
duly authorized as of the date first written above.

 

Borrowers HASI CF I BORROWER LLC, as a Borrower By:  

/s/ Nathaniel J. Rose

Name:   Nathaniel J. Rose Title:   Authorized Signatory HAT CF I BORROWER LLC,
as a Borrower By:  

/s/ Nathaniel J. Rose

Name:   Nathaniel J. Rose Title:   Authorized Signatory HAT CF II BORROWER LLC,
as a Borrower By:  

/s/ Nathaniel J. Rose

Name:   Nathaniel J. Rose Title:   Authorized Signatory

 

Project Moon (G&I)

Amendment No. 6 to A&R Loan Agreement

 



--------------------------------------------------------------------------------

Lender BANK OF AMERICA, N.A., as Lender By:  

/s/ Claudia Welch

  Name: Claudia Welch   Title: Director

 

Project Moon (G&I)

Amendment No. 6 to A&R Loan Agreement

2



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

BANK OF AMERICA, N.A., as

Administrative Agent

By:  

/s/ Maria McClain

  Name: Maria McClain   Title: Vice President, Agency Management For purposes of
Sections 3 and 4 only: BANK OF AMERICA, N.A., as Other Administrative Agent By:
 

/s/ Maria McClain

  Name: Maria McClain   Title: Vice President, Agency Management

 

Project Moon (G&I)

Amendment No. 6 to A&R Loan Agreement

3